DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pocketed springs comprise an aperture in at an end face of the pocket for receiving a welding tool” of Claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities:  
“comprise an aperture in at an end face of the pocket” should be -comprise an aperture in an end of face of each pocket-
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 2:
The recitation of “a second welding tool” is indefinite as it is unclear whether is positively reciting a new welding tool or referring to the previously recited structure in Claim 1.
With regard to Claim 5:
The recitation of “a cover sheet” is indefinite as it is unclear whether is positively reciting a new second cover sheet or referring to the previously recited cover sheet in Claim 1.
With regard to Claim 6:
The recitation of “a first welding tool” is indefinite as it is unclear whether is positively reciting a new welding tool or referring to the previously recited structure in Claim 1.
The recitation of “a cover sheet” is indefinite as it is unclear whether is positively reciting a new second cover sheet or referring to the previously recited cover sheet in Claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 8-10, 12, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Clare (PGPub. 2017/0008756).
With regard to Claim 1:
Clare discloses: A method of forming a pocketed spring unit (10) comprising a plurality of strings (40) of pocketed springs (38) and an attached cover sheet (48), the method comprising welding pocketing material to the cover sheet using first and second welding tools (42), and wherein a first welding tool is arranged to enter a pocket through an end face of the pocket prior to welding (Figs. 2a-2b; [0008-0010, 0039]).
With regard to Claim 3:
Clare discloses: wherein the first welding tool is arranged to pierce the material of the end face of the pocket prior to welding (Figs. 2a-2b; [0008-0010, 0039]).
With regard to Claim 5:
Clare discloses: comprising welding a cover sheet to both sides of the unit, so that at each axial end face of the pocket it is welded to an external cover sheet (Figs. 2a-2b; [0008-0010, 0039]).
With regard to Claim 8:
Clare discloses: comprising welding multiple pockets of a string to the cover sheet before indexing the unit, introducing the next string and repeating the welding operation (Figs. 2a-2b; [0008-0010, 0039]).
With regard to Claim 9:
Clare discloses: A pocketed spring unit (10), the unit comprising a plurality of strings (40) of pocketed springs (38) and at least one cover sheet (48), and wherein at least some of the pockets are joined to the cover sheet at their end faces by welds (Figs. 2a-2b; [0008-0010, 0039]).
With regard to Claim 10:
Clare discloses: Apparatus (10) for forming a pocketed spring unit comprising a plurality of strings (40) of pocketed springs (38) and at least one cover sheet (48), the apparatus comprising first and second welding tools (42) for welding together the pocketing material and the sheet, and wherein the first welding tool is provided with a cutter for cutting the pocket prior to welding, wherein the first welding tool is arranged in use to cut the pocket, enter the pocket and weld the pocket to the cover sheet (Figs. 2a-2b; [0008-0010, 0039]).
With regard to Claim 12:
Clare discloses: wherein the cutter is retractable so as not to cut the second end face of the pocket (welding tools 42 can be inserted and retracted so as not to cut or pierce any unwanted surfaces; [0039]).
With regard to Claim 15:
Clare discloses: A method of forming a pocketed spring unit (10) comprising a plurality of strings (40) of 1171046.1U.S. Application No.: Not Yet Assigned6 Attv. Docket No.: Mohun. 10747Amendment dated: February 7, 2020First Preliminary Amendmentpocketed springs (38), the method comprising joining at least some strings together by welding, wherein the welding is carried out by a welding tool (42) that pierces an end face of the pocket prior to welding (Figs. 2a-2b; [0008-0010, 0039]).
With regard to Claim 16:
Clare discloses: comprising joining the strings together substantially directly (Clare discloses that the ‘method may comprise compressing the springs against the sheet of material’ which inherently means there is an option to not use a sheet and join the string of springs together directly; [0012]).
With regard to Claim 17:
Clare discloses: comprising joining the strings together indirectly via a cover sheet (Figs. 2a-2b; [0039]).
With regard to Claim 18:
Clare discloses: A pocketed spring unit (10), the unit comprising a plurality of strings (40) of pocketed springs (38) joined together, wherein at least some of the pocketed springs comprise an aperture in at an end face of the pocket for receiving a welding tool (the welding tools pierce the pocket springs which creates an aperture at an end face of said pocket springs prior to welding; [0039]).
With regard to Claim 19:
Clare discloses: Apparatus (10) for forming a pocketed spring unit comprising a plurality of strings (40) of pocketed springs (38), the apparatus comprising at least a first welding tool (42) for joining the strings, which welding tool is arranged to penetrate an end face of a pocket prior to welding (Figs. 2a-2b; [0008-0010, 0039]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clare in view of Wolfson (PGPub. 2016/0007761).
With regard to Claim 7:
Clare discloses the invention as described above.
However Clare does not explicitly disclose: comprising welding a plurality of pockets to the sheet substantially simultaneously.
Nevertheless Wolfson teaches a pocketed spring unit construction comprising a step wherein there or more rows of pocketed springs are welded together substantially simultaneously ([0152]), for the purpose of increasing the speed and ease of manufacture and production.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Clare with the teachings of Wolfson such that the modification yields: “comprising welding a plurality of pockets to the sheet substantially simultaneously”, for the purpose of increasing the speed and ease of manufacture and production.
With regard to Claim 14:
Clare discloses the invention as described above.
However Clare does not explicitly disclose: wherein the apparatus is arranged in use to weld multiple pockets of a string to at least one cover sheet substantially simultaneously.
Nevertheless Wolfson teaches a pocketed spring unit construction comprising a step wherein there or more rows of pocketed springs are welded together substantially simultaneously ([0152]), for the purpose of increasing the speed and ease of manufacture and production.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Clare with the teachings of Wolfson such that the modification yields: “wherein the apparatus is arranged in use to weld multiple pockets of a string to at least one cover sheet substantially simultaneously”, for the purpose of increasing the speed and ease of manufacture and production.
Allowable Subject Matter
Claims 2, 4, 6, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAHIB T. ZAMAN/
Examiner
Art Unit 3673


/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/21/2022